Warren E. Burger: I think, Mr. Baird you have one minute left and I take it you're reserving that for a rebuttal. Mr. Wilmer, you may proceed.
Mark Wilmer: May it please the Court. I think at the outset it might be appropriate and go serviceable to the Court, if we would first put in proper relationship, proper context the record in the court below. I would say at the outset that the position of the respondent is not one of an advocate either way so far as this question of finality is concerned. As we review our responsibility here to simply to bring to the Court the facts with respect to this question and then proceed on to as best we can explain the other proceedings in the Court below. I think the best way to put the record in proper relationship to the actual facts is perhaps to begin with the response which was filed by the committee in the Supreme Court of the State of Arizona. Now, it is my understanding from reading rules of this Court that papers that are certified by the clerk of the lower court are part of the record and subject to being considered in this case. I say that for this reason that the appendix which is part of the petitioners filing with this Court excerpts from the committee's response to our Supreme Court, certain portions of that response, necessarily when this matter was brought to the attention of the committee, the full impact, the full exposure of this case in this Court, was not readily understood, and accordingly we did not enlarge upon the printed portions of the response of the Arizona committee on examinations to the Arizona Supreme Court. The original, however, is in the record and I would like briefly to refer to that with the Court's permission. I say that for this reason that we have indicated our position as one of simply here are the facts we made us on the citing of the case now as any other time if in fact this Court has jurisdiction. The Court will recall that it has been brought to the Court's attention that the proceeding in the Arizona Supreme Court was initiated by a petition for an order to show cause, directed to the Committee on Examinations and Admissions. And referring to the appendix before I move on, the prayer of that petition read as follows, the Arizona Supreme Court, “Wherefore your petitioners pray that this Court make another its order requiring the Committee on Examinations and Admissions of the Supreme Court of the State of Arizona be in appear before this Court of at to date at a time certain then an order to show cause, if any it may have, quite petitioner should not be forth with recommended for admission by the State to the State Bar or in the alternative show cause like petitioner's applications should not be processed by the committee without requiring the petitioner, any further answer -- of petitioner any further answer to the question 27 of applicant's questionnaire and affidavit.” The Court would recall this is a question which asked, “Have you ever been a member of the Communist Party or any organizations which supports the overthrowing of the Government of the United States by force and violence?” The opening portion on the memorandum which the committee filed with the Arizona Supreme Court reads as follows: “Applicant in a main treats the posture of our application to the committee as rejected by the committee, and from this false premise enlarges upon a proposed constitutional rights of the applicant. Nothing could be chored from the true fact.”
John M. Harlan II: Are you reading from the --
Mark Wilmer: I'm reading Your Honor and then I'm sorry this is not in the printed appendix, Your Honor. It is in the original of the respond certified by the clerk of the Arizona Supreme Court to this Court.
John M. Harlan II: And why isn't this on the appendix?
Mark Wilmer: Well, Your Honor, I must say it frankly, I didn't suppose it would be needed at the time when I read the appendix as certified. In other words, we did not have a complete view of the flow of the case in this Court as to what or would not be material. Because I read your rules and I assume I am correct. Even though it is not printed in the appendix, nonetheless say for this part of the certified record, it may be referred to before this Court. Of course if that is not true, I should not do so.
John M. Harlan II: Is the paper actually physically in the clerk's office?
Mark Wilmer: It should be, Your Honor.
John M. Harlan II: Oh, thank you.
Mark Wilmer: This would be the responds of the committee to the petitioner's order to show cause and may I please the Court in this Arizona Supreme Court.
John M. Harlan II: (Voice Overlap) I'm reading that again then since we have all have the cause.
Mark Wilmer: Yes Your Honor, I'm sure. I'm sorry I have finally realized the moment (Inaudible). That is if it would have been a better applicant in the main treats the posture of our application to the committee as rejected by the committee and from this fault's premise enlarges upon the supposed in constitutional rights of the applicant. Nothing could be further from the true fact as this appears from the letter of April 24, 1968 attached to the affidavit of Robert A. Gellin where the Court will recall this chief counsel for a petitioner. The committee has not rejected the application of Sarah Baird and does not intend to do so, unless and until further facts appear which would warrant this rejection. I would say in this context, may it please the Court, that this letter of Robert -- to Mr. Robert A. Gellin and antedated the application of the petitioner for an order to show cause to the Arizona Supreme Court. In other words, this was the discussion of counsel prior to the initiation of this proceeding.
John M. Harlan II: Could I ask you a question Mr. Wilmer?
Mark Wilmer: Yes, Your Honor.
John M. Harlan II: Assuming this litigation never been brought and Mrs. Baird simply persisted in her view that she didn't have to answer the question. What would have happen to her application to the bar, her admission to the bar?
Mark Wilmer: Her application, Your Honor, which still as it is today sitting on our shelves waiting for her to either move her mandamuses to complete the processing of it or something else would have happen. In our position of that may I say this briefly Your Honor. The Committee on Examinations and Admissions is a criterion hand made of the Arizona Supreme Court.
John M. Harlan II: Yes.
Mark Wilmer: We have no authority other than that which the Court gives us and I might say if it should become of consequence, the entire rules of the Arizona Supreme Court that are in volume I believe it is 17 of West Publishing Companies of Arizona revised statues. They govern, they limit, they set to the extent of our authority. We have no inherent authority or any kind, the rights other than oath givens by the rules. Therefore, when the Court says to us, ask these questions and they're set out verbatim and this is one of them. Get the answers from them and then you proceed to certify to this Court your opinion. We have no choice as far as we're concerned, we are stymied. We cannot reject it much more as we could if we want to be arbitrary, perhaps we should. I don't know but the facts are that in less and until that question is answered or someone tells us that we most do something else that case with that matter we'll say it as it is.
John M. Harlan II: In other origin, is it fair to say that in practical effect as far as her position is concern, you're continuing to sit down on the hypothetical premises that no litigation had been brought here will be the equivalent if you're saying, “Well you're required to answer this question, since you won't cooperate with the committee, we won't admit you in to the bar. Is that accurate?
Mark Wilmer: Only to this extents, Your Honor. The committee has no authority one way or the other to admit or reject anyone. We merely make a recommendation to the Arizona Supreme Court does the admission, does the rejection. I would say this if it may please the Court that Justice Harlan by interaction between the rule and the committee's action for practical purposes, I would conceive that Mrs. Baird is for the moment at least effectively stymied. Now, whether she should bring a mandamus and in that faction call upon the Arizona Supreme Court to make an effective ruling that is not automated within our providence. I would simply say that as are the moment at least, the Arizona Supreme Court has been told by the committee. We haven't made our decision. We are unable to make a decision and therefore we submit the matters as it is and the Court simply said, “Well we deny the petition, you should complete due process in this petition.” Now, whether that amounts to finality or not within the rule of this Court, I don't know, I express the opinion as to it, I simply bring it to the Court's attention. I might say though for the purpose of my next statement to the Court that this letter of April 24, 1968 which antedated the beginning of this proceeding to Mr. Allen as chief counsel for the petitioner, I believe has some of validity and some value in determining what in effect, what in fact I should say is the actual position of the committee in the court below and the committee here. This letter said, I also believe, that Mrs. Baird should realize that even though she answered the question, “Did she had at one time been communist or had had otherwise been associated with the organizations not regarded as friendly to the United States Government?” This would not necessarily cause us to reject her application. We would undoubtly want to ask you some questions as to her present beliefs and as to the other matters which would bear upon the effect of such membership would have are their qualification to practice law. The committee is aware that under presence of Supreme Court decisions, mere membership in an organization is not sufficient necessarily to disqualify rank and positions of responsibility and this would be the added through the committee in this matter. Now, I say that for this position for this reason if it please the Court. We have had here what I would term some rather fancy steps down the sidelines, so to speak, of what words mean. I believe that as we proceed, we'll find the committee made it an unequivocally and plainly apparent to Mrs. Baird. We were not concern with what her beliefs were such. We are not concerned with looking inside her heart to see what she believe or didn't believe in. We were concerned with finding out did she have the qualification which should make her a lawyer, which would justify us in certifying to the Arizona Supreme Court that in fact she would be a lawyer that the Court would be proud of having admitted. Now, a fair reading, I believe if it please the Court of the committee's a letter to Mr. Allen. The Committee's response to the Arizona Supreme Court have our response here indicates simply one thing whether we use the word "belief" or whether we use the word "view"1 or whatever word we use. We are concerned with one thing. I heard yesterday the questioned ask if Mr. Baird would prefer the question he presented here whether the record he's made in the court below or here. And I believe he said here. I have to confess surprise. I wrote them both and I really didn't think I was saying anything different one time than the other. I thought we were saying to the court below and the thought we're saying to this Court that if Mrs. Baird believes in the sense that she would actively advocate and assist and advance the overthrow of the Government of the United States and the States of Arizona by force and violence, we want no pardon nor will we recommend her for admission to our Arizona Supreme Court unless and until we are told to do so by some higher authority.
Thurgood Marshall: Mr. Wilmer.
Mark Wilmer: Yes, Your Honor.
Thurgood Marshall: The statement in your brief, you want to know whether not Sara Baird is only if she is found to actively believe.
Mark Wilmer: That is right.
Thurgood Marshall: What that meant?
Mark Wilmer: Below? Your Honor, I meant by that that she was prepared to go out and walk up and down the streets and take other step necessary to advance.
Thurgood Marshall: Well, let's leave it if she's willing to walk up and down the streets.
Mark Wilmer: Pardon, Your Honor.
Thurgood Marshall: Well, let's take the first one. Suppose she is willing to walk up and down the street.
Mark Wilmer: Advocating the Government -- overthrow the Government by force and violence?
Thurgood Marshall: Yes.
Mark Wilmer: I would say if it please the Court that number one that that would contravene the Canon of Ethics, which said you shall do nothing to bring at disrepute the profession of the law or the Court. Therefore, I would say that if Mrs. Baird said, I propose to walk up and down the streets out for -- I'm admitted as a lawyer and proclaiming to the world that I a lawyer believed we should blow up the capital, assassinate public officials and otherwise change that form of this Government by force we want no pardon of her unless we're told we must let her in.
Thurgood Marshall: Well, I supposed he catch up at a sign which says I don't like Colorado.
Mark Wilmer: I don't like which one?
Thurgood Marshall: Colorado or the United States.
Mark Wilmer: I would have no problem with that at all. I think that's her privilege. That's her privilege.
Thurgood Marshall: Where is the line you're going to get on this?
Mark Wilmer: The line that I draw Your Honor is when you talk about destruction of this Government by force and violence.
Thurgood Marshall: Believe in it or do it?
Mark Wilmer: Pardon.
Thurgood Marshall: Just to believe in it?
Mark Wilmer: The committee's position Your Honor was not just a belief. Your committee, the committee's position was actively accept and actively advanced that philosophy and that solution.
John M. Harlan II: Well, I think you get much of this for saying (Inaudible).
Mark Wilmer: Yes, certainly.
John M. Harlan II: Oh, I see.
Mark Wilmer: We couldn't care a less what are beliefs are in any field except that which endangers directly upon the validity and the utility of her service as a lawyer as to those matters we are concerned and we're critically concerned. Now, --
Thurgood Marshall: Does this means that you do some act in addition to believe it?
Mark Wilmer: I would say your (Voice Overlap) the occasion is right, you would do it, yes and I don't believe that person should be a lawyer.
John M. Harlan II: Those first statutes that you're talking about are not incorporated in the question.
Mark Wilmer: They would have been incorporated in the questions asked.
John M. Harlan II: You have to take a position that this is preliminary?
Mark Wilmer: Yes, Your Honor.
John M. Harlan II: Preliminary that needs further investigation.
Mark Wilmer: Our rules provide Your Honor that in making its investigation, the committee can conduct an informal or formal investigation. It can interrogate a witness in formally with the understanding that if that interrogation is to be made a part of the decision, it must then to conform or it must go on record but I have tried to say numerous times, we would simply call Mrs. Baird and say, “Look what do you really believe about this? Do you? Are you prepared if you're admitted to practice should a crisis arrive that the Government is threaten with violence, are your hands completely free and are you as a citizen completely able to stand behind the forces of government which you firmly uphold when you become a lawyer? Or that point will you retire and negate the oath which you took?
John M. Harlan II: Could I ask you another question?
Mark Wilmer: Sure, Your Honor.
John M. Harlan II: How long has this questioned in the present form been part of the process and requirement for admission?
Mark Wilmer: Your Honor, I can't answer that that other than to say has been there for at least 10 years to my knowledge and I would assume many years prior to that. I think it is not an --
John M. Harlan II: It has not been revised.
Mark Wilmer: Pardon.
John M. Harlan II: Has there been any attempts to revise it?
Mark Wilmer: No, as far as I know Your Honor. The rules as they now -- that is these rules as they now stand are those that probably I answered four years ago but I can't swear to that, I don't remember. It's been a long time, we'll put it that way.
Warren E. Burger: May I ask you another question?
Mark Wilmer: Yes, Your Honor.
Warren E. Burger: Does this application require an applicant to restate whether he or she has ever been convicted of a criminal act?
Mark Wilmer: If he has a usual question whether not they have been involved in fraud whether or not they have been bonded and if such, there had a bond claim it against him and have they been involved in any criminal actions?
Warren E. Burger: I suppose if there was an applicant refuses to answer that particular question, with that applicant be done on the same procedure that Mrs. Baird is in at the present time with reference to the board's action?
Mark Wilmer: Yes. Yes, I'm sure we're not going to say you refuse to tell us if you stole money somewhere so we're going to admit you anyway.
Warren E. Burger: Now then, if the answer to that question might be yes when I was 14 years old, I was found guilty as a juvenile of some offense, would that in and of itself bar or prevent her admission as a member of the bar?
Mark Wilmer: I can say this in all honestly, Your Honor, we've admitted people at their younger age have been guilty of burglary, statutory rape or what have she questioned have been rehabilitated? Do they now measure up to the standards of who or what a person should be or appear she desires to be a lawyer?
Thurgood Marshall: Mr. Wilmer, you also said she had yes to 27, that wouldn't automatically bar.
Mark Wilmer: To 27?
Thurgood Marshall: To the question in 27.
Mark Wilmer: No, it would not bar her. No, no, no Your Honor. It would not.
Thurgood Marshall: You then have a hearing and sort of hearing then.
Mark Wilmer: We would then endeavor to find out how deep did that belief lie. And if it lay on the surface and then simply a childish thing, a passing fancy that's one thing. If it descended to the depths of an embedded truth, fanatical, getting the Government should be destroyed. I therefore then feel it that person should not be admitted to practice law. Now, I would like to simply say then Your Honor that we are told that this belief that Mrs. Berg talks about is a political belief, it's a political matter, its something which is protected by the decision of this Court. Therefore, we should not be permitted to inquire under thought processes connection with it. I find it difficult, if it please the Court, to believe that the notion of a bomb dropped at the appropriate time in 17 different places in the United States and then attempt to take over the Government is a political matter and that is what I read into the notion of overthrowing this Government by force and violence. 1I do not read into the notion of assassination of public officials, members of the Congress or other persons which in positions of authority for the bad purpose. I do not read that as a political activity or as a political belief which is subject to protection. Some years back, unfortunately we had I suppose what was then considered a form of the administration of justice in the western states and unfortunately in other places commonly known as necktie parties. But all of these are true that when that unfortunate individual was strung up who is suspected of having been a rapist, suspected of having been a murderer or whatever capital thief, whatever you want to term it. I suspect that you might turn not the administration of justice but I don't believe that you would term that the administration of justice in the sense that we are speaking of the administration of justice today and by like talking, I do not believe that the notion of violence, a violent overthrow the Government of this country for the very purpose of destroying it as a political belief, if so on smarter than I will have to convince the other. Now, I should deal briefly if it please the Court to this public versus -- Spevack versus Klein which is of course the -- probably the case that expand many of these things that are now coming to life.
Byron R. White: Do you --
Mark Wilmer: Yes, Mr. Justice White.
Byron R. White: Do you feel that the Fifth Amendment claim is open in this case?
Mark Wilmer: Incrimination?
Byron R. White: Yes.
Mark Wilmer: I would not raise the point that it was not -- that is was not adequately raised Your Honor. I would not raise that because I think at least we were unnoticed to the fact that she deserves that.
Byron R. White: Was there any indication that at any time during these proceedings at least until it got to the Supreme Court that there was refusal to answer at question 27 on the grounds of self-incrimination?
Mark Wilmer: The answer to the question as given on the, in their, on the affidavit was not applicable. I frankly do not --
Byron R. White: Were there any correspondents or any conferences where the --
Mark Wilmer: Yes, I would have to say Your Honor my recollection is that probably it was raised.
Byron R. White: The Fifth Amendment was raised --
Mark Wilmer: Yes I would say it.
Byron R. White: Without refusing the answer to the question.
Mark Wilmer: I think it was Mr. Baird, I'm sure I can qualify my answer one where the other be but my recollection inside in this discussion with Mr. Allen and in related matters that at least to put the point we'd brought up that this amounted to incrimination.
Byron R. White: So, was it -- it was urged in the Supreme Court of Arizona?
Mark Wilmer: Well, Your Honor the problem with that year that there's the brief, relatively brief petition filed. The relatively brief response with the memorandum and the argument was not reported.
Byron R. White: Was there a memorandum supporting the petition?
Mark Wilmer: Yes.
Byron R. White: Did that mention the Fifth Amendment?
Mark Wilmer: Your Honor, I have to confess, which I don't know. If it would be -- it would be with the file but I don't have a sharp enough recollection at the moment to answer Your Honor and be of service to you. I would simply say with respect to the Klein case which of course says that the lawyer may not be disbarred for refusing to answer the question that is relative at the Fifth Amendment? I think that that case is not readily distinguishable. I would be little optimistic to say that but I would say it is distinguishable and I think it is distinguishable on adequate grounds and that is the Fifth Amendment situation, if it please you, Mr. Justice White. I don't like to use this illustration but I can't think of none more apt and that is this. In Arizona and Massachusetts and Florida and Washington, they have what is called dog race and in that particular activity which is per mutual betting situation. Dogs that have never run are what are called schooled. In other words they are run through the race as if it was a race. There time is recorded, the whole thing is recorded just like any race track in which way with desire to know about any dog or horse. And based on that when they do start running they are (Inaudible). Well, now the reason that is you has a track record. You have something to go over and those that have been on the track and have run have already established themselves and I say therefore that when someone comes who has not have a track record as to we have no background, then rightfully a different rule should apply than from a lawyer who has been admitted to practice which established his reputation or his ability relative to practice, who has in all things carry himself such at the bar may property criticized. And then therefore, I say that when we say that a lawyer who has been admitted to practice who is a practicing lawyer should be permitted to take the Fifth Amendment, I would readily distinguish that from the applicant who is a raw product, if I may use that, that expression, whose qualifications, whose future, whose ability is unknown that then we must judge and therefore we are entitled to ask many questions, we probably should not and could not answer at admitted lawyer. I would just say and closely if it please the Court that there are some very sound reasons for the formality of this affidavit and the application. I realized it is perhaps since burdens at some of the outset but without attempting if it please the Court to appear critical of our law schools. I think one of the biggest problems that is met by the bar today and by the administrative committee is a complete default in many of the law schools of any attempt to teach ethics at all, of any attempt to teach professional responsibility and it is only when we bring these young people up short against an application which indicates, this is a mighty important thing. This is a type of practice that is very, very important that all these things declared before you may practice. We think that tends to bring to their mind and perhaps the consciousness of the importance of this. I might just say it in one more other thing. Seven or eight years ago, Ohio Supreme Court at the committees request, adopted a rule that says you can't be admitted to practice until you pass the examination of professional ethics. You can't be admitted until you have passed that examination. I will say this that we no longer have applicant who spell Canons of Ethics, C-A-N-N-O-N-S then I can spell up. We do not catch anyone on the basis of that requirement. We teach them how the lawyers, if it please the Court, that this is an important profession and that ethics is probably the most important part of it and therefore this type of an application, we feel, is highly important as bringing ho1me to the extent we can to the applicant, this is a mighty important thing you're going into. This was a very, very serious thing that you're going into. These questions are necessary because unless you live a road of spotless life you don't belong in our profession.
John M. Harlan II: Can I actually ask the number of questions perhaps they're a little outside the record that I think it's appropriate to ask them in understanding that in any other way. In light of what you say your standards would be in Mrs. Baird in answering this question going further in satisfying yourself that this was something more than that belief in the abstract's answer. Have you ever asked your Court to change the form of that question to incorporate those elements in it?
Mark Wilmer: No, but I think perhaps that this might be an indication we should Your Honor. I like to say these are old, old questions and --
John M. Harlan II: Yes.
Mark Wilmer: I'm not at all here defending them. I'm simply here saying that these are what we lived with.
John M. Harlan II: Second question that I wanted to ask you is if this litigation pending what's the fate of that question as it's in present form now or applicants refusing to answer or you're holding up or are they answering it or oops, they are not?
Mark Wilmer: Your Honor, they are both the management if they're now and raising the question of residency as being a right or any residency in the light of a Shapiro case. We're now having a span of objections to any requirement of residency because of Shapiro case. So, that for that as to this one question they seem to have become reconciled answer.
Potter Stewart: As I understand it even on the full record that is here, we do not have Mrs. Braid's answers to question 25, is that --
Mark Wilmer: No, Your Honor but I would not make a point of that because my recollection is at Mrs. Braid did answered, if she haven't been sure we wouldn't made a point of it. I cannot recall in detail what her answer was but I know it satisfied us or we would have or should have been but of my recollection is she did list quite a number for organizations but it is not here and I would take responsible --
Potter Stewart: Would there be any objection either of you who is supplementing this record if this is an admitted fact that she answered them and do submit the --
Mark Wilmer: I'd be glad to Your Honor.
Potter Stewart: Submit the answers.
Mark Wilmer: No (Voice Overlap).
Potter Stewart: I myself I'd like to see the record supplemented.
Mark Wilmer: If I had realized it that we would have it here Your Honor but we'd be very happy to do it, supply it ourselves. Mrs. Baird can supply whatever she can be.
Hugo L. Black: Would she have been required on the answer in answering question 25 to state that she had been a member of the Communist Party, if she had?
Mark Wilmer: Yes.
Hugo L. Black: That was required by question 25.
Mark Wilmer: Well, the broadness of the question states all of the decisions.
Hugo L. Black: Well, it was required you said.
Mark Wilmer: It would do it in my judgment Your Honor.
Hugo L. Black: We could proceed on the assumption that she has been asked if she belong to the Communist Party and has said no.
Mark Wilmer: We would accept it on its face value among something --
John M. Harlan II: Of course your question is a little broader, it's not on communist party but other subversive organizations.
Mark Wilmer: Correct.
John M. Harlan II: And therefore I would suppose that a failure to answer the party wouldn't necessary say address if this question is proper on 27, so that you don't have to bear it true and find out which of the organizations maybe subversive and so forth.
Mark Wilmer: I'm trying to make that point Your Honor that we do not have the facilities to chase down each organization and we feel that if someone knows it that she tell us but we do disagree with a notion that they are oblige to research and that all they need to say is I don't know if they don't know.
Hugo L. Black: Now I would ask you a question at that.
Mark Wilmer: Yes Mr. Justice Black.
Hugo L. Black: In view of your answer that further have when she was asked to state all of the organizations that she belong to since she had been 16 years old. Was that asking her to state if she had been a communist just the same as 27 more on?
Mark Wilmer: My interpretation of that question Your Honor is really that it is a duplication of 27.
Hugo L. Black: That is a duplication?
Mark Wilmer: Yes, I --
Hugo L. Black: And she did answer?
Mark Wilmer: She didn't answer 27.
Hugo L. Black: She stated the things she said she's belong to.
Mark Wilmer: Yes, I'm sure that is right Your Honor.
Warren E. Burger: I think you have just one minute left Mr. Baird.
Peter D. Baird: One minute I'll take. I would like to respond to Mr. Justice White's question about the Fifth Amendment. It was raised in a letter to Mr. Wilmer and the committee and this is part of the record. It is in June 27, 1968 in a form of a letter were Spevack versus Klein was discussed and there was a memorandum attached to that where the application of the Fifth Amendment to the bar admission process was discussed and Mr. Wilmer's brief that there was a statement that she did not assert the right of self-incrimination but this is in a letter dated July 31, 1969. Mr. Wilmer sent to Mr. Davis, the clerk of this Court stating that that was an incorrect statement that in fact she had asserted the privilege.
Hugo L. Black: Of what?
Peter D. Baird: Pardon me.
Hugo L. Black: Privilege of what?
Peter D. Baird: Against self incrimination, the Fifth Amendment right.
Hugo L. Black: Was it at the time she answered this question a crime against the federal Government to belong to an organization which is pledged to overturn the Government by force.
Peter D. Baird: By literal reading at the Smith Act I would say yes.
Byron R. White: But she answered the question 25?
Peter D. Baird: Answered question 25.
Byron R. White: And why did she refuse to answer that?
Peter D. Baird: Because we were required Mr. Justice White under Konigsberg and Anastaplo to answer that question which called for the names of organizations. She was specifically directed by the mandate in those cases we believe to answer that kind of a question.
Byron R. White: What if the question 25 is to state whether you are a member of the Communist Party and also state all other organizations of which you are a member. Would you have had the right to assert the privilege in any respect?
Peter D. Baird: Not at that point at all, no.
Byron R. White: Why not?
Peter D. Baird: Because I think Konigsberg and Anastaplo required the pain of being a --
Byron R. White: Would you take you're entitled to assert the privilege of self incrimination as the first part of question 27?
Peter D. Baird: No, I believe the first part with respect to the name of the communist party, she does not have that right however --
Byron R. White: You say that the State may and in spite of the privilege as Mrs. Baird, are you a member of the communist party?
Peter D. Baird: Under Konigsberg and Anastaplo.
Byron R. White: Well, that is but I want to know what you're asserting here. Are you asserting the privilege against self-incrimination to shield Mrs. Baird from having to answer the question, “Are you a member of the communist party?”
Peter D. Baird: I would say we cannot stand on that particular basis before this Court because of our answer to question 25.
Byron R. White: Well the, what -- it would respect to what, are you asserting the privilege in this litigation?
Peter D. Baird: We are asserting the privilege to question 27 which requires us to make a determination of other groups in that category that she has already listed.
Byron R. White: Was that a Fifth Amendment claim or a First Amendment claim.
Peter D. Baird: I, its both.
Byron R. White: And how is it a Fifth Amendment claim? It is a, you you've said I am. Let's assume you had answered I am a member of the Communist Party. Do you think then that -- do you think then that even though you had answered that question you could also assert the privilege and say I am privileged not to characterize the Communist Party?
Peter D. Baird: Well, there may be other groups Mr. Justice White such as I can maybe the STS is considered subversive, maybe they are in response to another question. Maybe there are other organizations which she can draw the line on and question 27 is.
Byron R. White: We have a question 27 only refers to the organizations that you listed in 25?
Peter D. Baird: Well, it in effect would have that practical result, yes.
Byron R. White: And so you looked at those questions that those organizations you listed in 25 and you ask yourself are there any of these groups subversive, I have listed them or any of this group subversive, you think that is a, you have a Fifth Amendment right then refuse to answer that question?
Peter D. Baird: Yes.
Warren E. Burger: Thank you Mr. Baird. Thank you for your submission gentlemen. The case is submitted.